Citation Nr: 1502296	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to May 1972.  The Veteran died in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2013, the appellant testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the virtual claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary for adjudication of the appellant's claim.  The appellant contends that the Veteran's death from renal cancer was the result of his exposure to herbicides while serving in the Republic of Vietnam.  The record shows that the Veteran received orders to report to Fort Lewis, Washington in October 1971, with ultimate assignment to Vietnam.  The record also contains a letter from Mr. S.E., stating that the Veteran told him that the Veteran was in the Army Special Forces and served in Vietnam as a flyer.  However, there is no indication on the Veteran's DD-214 that he had foreign service.  Furthermore, the National Personnel Records Center (NPRC) was unable to verify service in the Republic of Vietnam.  However, it appears that the RO has not attempted to obtain the Veteran's service personnel records.  These records are particularly probative considering it is unclear whether the Veteran served in Vietnam.  Therefore, the case must be remanded to attempt to obtain the Veteran's personnel records. 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's complete service personnel records.  Such development should be consistent with the procedures outline in M21-1MR, III.iii.2.E.33.a-c.  If the records are unavailable, the claims file should be properly documented.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




